
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1.6


EMPLOYMENT AGREEMENT


        THE DOE RUN RESOURCES CORPORATION, d/b/a THE DOE RUN COMPANY, a New York
corporation (the "Corporation"), and JAMES W. GRUBBS ("Employee") hereby agree
as follows:

        1.    Employment.    The Corporation hereby employs the Employee, and
the Employee accepts employment from the Corporation, upon the terms and
conditions hereinafter set forth in this Employment Agreement ("Agreement").
This Agreement and the attachments referenced herein constitute the entire
agreement between the Corporation and the Employee pertaining to the terms of
his employment, and supercede all prior discussions, negotiations, and
understandings, whether written or oral, with respect to this matter.

        2.    Term of Employment.    The initial term of the Employee's
employment under this Agreement shall commence on December 1, 2004 and shall
terminate on November 30, 2007; provided, however, that this Agreement may be
extended for additional terms of one year each if by not later than September 30
of any year beginning in 2007, both parties mutually agree in writing to extend
the term of this Agreement; and provided, further, that the term of employment
may be terminated upon the earlier occurrence of any of the following events:

        (a)   Upon the termination of the business or corporate existence of the
Corporation other than by merger, acquisition or sale;

        (b)   Upon the death of the Employee;

        (c)   At the Corporation's option, if the Employee shall suffer a
permanent disability; (For the purposes of this Agreement, "permanent
disability" means any physical or mental impairment that renders the Employee
unable for a period of six (6) months or more to perform the essential job
functions of his position, even with reasonable accommodation, as determined by
a physician selected by the Corporation. The Employee acknowledges and agrees
that he shall voluntarily submit to a medical or psychological examination for
the purpose of determining his continued fitness to perform the essential
functions of his position whenever requested to do so by the Corporation. If the
Corporation elects to terminate the employment relationship on this basis, the
Corporation shall notify the Employee or his representative in writing and the
termination shall become effective on the date that such notification is
given.);

        (d)   At the Corporation's option, upon ten (10) calendar days' written
notice to the Employee and an opportunity to cure, in the event of any material
breach or default by the Employee of any of the terms of this Agreement or of
any of the Employee's duties or obligations hereunder;

        (e)   Without Cause, the Corporation, at its sole option, may terminate
the Employee's employment and pay him an amount that is equivalent to four
(4) months of the Employee's Base Salary, less any authorized or required
payroll deductions.

        (f)    At the Corporation's option, without any advance notice, in the
event that the Employee engages in conduct which, in the opinion of the
Corporation, (1) constitutes dishonesty of any kind (including, but not limited
to, any misrepresentation of facts or falsification of records) in the
Employee's relations, interactions or dealings with the Corporation or its
customers; (2) constitutes a felony; (3) exposes the Corporation to public
disrepute or disgrace, or causes harm to the customer relations, operations or
business prospects of the Corporation; (4) constitutes unlawful harassment or
discrimination towards any person associated with the Corporation; (5) reflects
disruptive or disorderly conduct, including but not limited to, acts of
violence, fighting, intimidation or threats of violence against any person
associated with the Corporation, whether an employee, agent or customer, or
possessing a weapon while on the Corporation's premises or while acting on
behalf of the Corporation; (6) is indicative of abusive or illegal substance use
while on the Corporation's premises or while acting on the Corporation's behalf;
or (7) constitutes a willful violation of any governmental rules or regulations.

        (g)   At the Employee's option, after providing the Corporation with at
least thirty (30) calendar days advance written notice of his intention to
terminate the employment relationship.

        Upon termination of employment for any reason other than Without Cause,
the Employee shall be entitled to receive only the Base Salary (as that term is
hereinafter defined) accrued but unpaid as of the date of termination and shall
not be entitled to additional compensation except as expressly provided in this
Agreement.

        3.    Compensation.    

        (a)   During the period from December 1, 2004 to November 30, 2007, the
Corporation shall compensate the Employee for the Employee's services rendered
hereunder by paying to the Employee an annual salary (the "Base Salary") of Two
Hundred Twenty Thousand Dollars ($220,000.00), less any authorized or required
payroll deductions. Thereafter, as long as this Agreement remains in effect, the
Employee will be eligible for yearly adjustments on the same basis as other
employees of the Corporation. Payment of the Employee's Base Salary will be made
in accordance with the payroll policies of the Corporation in effect from time
to time.

        (b)   The Employee is eligible to receive an Annual Bonus ("Bonus") in
addition to his Base Salary in an amount equal to fifty percent (50%) of the
Employee's Base Salary. Eligibility for the Bonus is based on the Employee's
meeting the goals and objectives set out in Agreed Upon Goals and Objectives
(Attachment 1).

        (c)   In addition to the Base Salary and Bonus (if any), the Employee
shall be eligible to participate in other Corporate benefits as presently
outlined in the Doe Run Company Summary of Benefits and Compensation (Attachment
2) including the Corporate Staff Gainsharing program, and which benefits may be
modified from time to time by the Corporation.

        (d)   The Employee is eligible to participate in SERP (Attachment 3).

        (e)   The Employee is eligible to participate in Net Worth Appreciation
Benefits (Attachment 4).

        (f)    Retention Bonus Payments. The Employee is also eligible to
receive Retention Bonus Payments, less any authorized or required payroll
deductions, should he remain employed by the Employer in accordance with the
following schedule:

Retention Bonus Payment


--------------------------------------------------------------------------------

  Employment Date

--------------------------------------------------------------------------------

$20,000   December 1, 2005 $20,000   December 1, 2006

        4.    Duties of the Employee.    

        (a)   The Employee shall serve as Vice President, Sales and Marketing of
the Corporation, or in such other positions as may be determined by the Board of
Directors of the Corporation, and the Employee shall perform such executive
duties (comparable to those normally performed by individuals who serve as such
officers of comparable companies) on behalf of the Corporation and its
subsidiaries by such means, at such locations, and in such manner as may be
specified from time to time by the officers or Board of Directors of the
Corporation. A general description of this position is set out in the Position
Specification (Attachment 5). The Employee's principal place of business shall
be St. Louis, Missouri and shall not be changed without the Employee's consent.

        (b)   The Employee agrees to abide by and conform to all rules as
established by the Corporation applicable to its employees, as outlined in the
Employee Manual (Attachment 6) and to the extent not inconsistent with any term
of this Agreement.

        (c)   The Employee acknowledges that he is being employed as a full-time
employee, and the Employee agrees to devote so much of the Employee's time,
attention and energies to the business of the Corporation as is necessary for
the successful operation of the Corporation and shall endeavor at all times to
improve the business of the Corporation. The Employee shall not accept any
business commitments other than with the Corporation without the advance written
consent of the Corporation's President.

        5.    Expenses.    During the period of the Employee's employment,
except as otherwise specifically provided in this Agreement, the Corporation
will pay directly, or reimburse the Employee for, all items of reasonable and
necessary business expenses approved in advance by the Corporation if such
expenses are incurred by the Employee in the interest of the business of the
Corporation. All such expenses paid by the Employee will be reimbursed by the
Corporation upon presentation by the Employee, from time to time (but not less
than quarterly), of an itemized account of such expenditures in accordance with
the Corporation's policy for verifying such expenditures. International travel
expenses will be business class whenever possible.

        6.    Fringe Benefits.    

        (a)   The Employee shall be entitled to participate in any health,
disability and life insurance program, and other benefits, which have been or
may be established or modified by the Corporation for salaried employees of the
Corporation (Attachment 2).

        (b)   The Employee shall be entitled to an annual vacation without loss
of compensation three (3) weeks per calendar year.

        (c)   The Corporation shall provide to the Employee during the term of
his employment an automobile allowance of Four Hundred Dollars ($400.00) per
month. In addition, the Corporation shall pay for automobile insurance coverage
for the automobile from an insurance carrier selected by the Corporation.

        (d)   Relocation Expenses and Allowance.

(i)The Corporation shall reimburse the Employee's expenses, exclusive of taxes,
for actual costs to relocate his household goods to the St. Louis, Missouri
metropolitan area, upon presentment of proper documentation.

(ii)The Corporation shall reimburse the Employee for temporary lodging in the
St. Louis, metropolitan area for three (3) calendar months commencing
December 1, 2004, and for such additional months as mutually agreed in writing
by the Corporation and the Employee.

(iii)The Corporation shall reimburse the Employee for one (1) trip home (New
York) monthly during the period of his temporary lodging.

(iv)The Corporation shall pay the Employee a one-time relocation allowance of
$60,000.00 on or about December 1, 2004.

        (e)   The Corporation shall provide the Employee with up to Five
Thousand Dollars ($5,000.00) to consult with an attorney selected by the
Employee to review the Agreement.

        7.    Covenants of the Employee.    

        (a)   During the term of the Employee's employment with the Corporation
and for all time thereafter the Employee covenants and agrees that the Employee
will not in any manner directly or indirectly, except as required in the
Employee's duties to the Corporation, disclose or divulge to any person, entity,
firm or company whatsoever, or use for the Employee's own benefit or the benefit
of any other person, entity, firm or company, directly or indirectly, any
knowledge, devices, information, techniques, customer lists, business plans or
other data belonging to the Corporation or developed by the Employee on behalf
of the Corporation during his employment with the Corporation, without regard to
whether all of the foregoing matters will be deemed confidential, material or
important, the parties hereto stipulating, as between them, that the same are
important, material, confidential and the property of the Corporation, that
disclosure of the same to or use of the same by third parties would adversely
affect the effective and successful conduct of the business of the Corporation
and the goodwill of the Corporation, and that any breach of the terms of this
subparagraph (a) shall be a material breach of this Agreement.

        (b)   During the term of the Employee's employment with the Corporation
and for a period of one (1) year (the "Covenant Term") after cessation for
whatever reason of such employment (except as hereinafter provided in
subparagraph (c) of this paragraph 7), the Employee covenants and agrees that
the Employee will not in any manner directly or indirectly:

(i)solicit, divert, take away or interfere with any of the customers (or their
respective affiliates or successors) of the Corporation;

(ii)engage directly or indirectly, either personally or as an employee, partner,
associate partner, officer, manager, agent, advisor, consultant or otherwise, or
by means of any corporate or other entity or device, in any business which is
competitive with the business of the Corporation. For purposes of this covenant
a business will be deemed competitive if it is conducted in whole or in part
within any geographic area wherein the Corporation is engaged in marketing its
products, and if it involves the mineral production, recycling or fabrication of
base metals or any other business which is in any manner competitive, as of the
date of cessation of the Employee's employment, with any business then being
conducted by the Corporation or as to which the Corporation has then formulated
definitive plans to enter;

(iii)induce any salesman, distributor, supplier, manufacturer, representative,
agent or other person transacting business with the Corporation to terminate
their relationship with the Corporation, or to represent, distribute or sell
products in competition with products of the Corporation; or

(iv)induce or cause any employee of the Corporation to leave the employ of the
Corporation.

        (c)   All the covenants of the Employee contained in this paragraph 7
shall be construed as agreements independent of any other provision of this
Agreement, and the existence of any claim or cause of action against the
Corporation, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Corporation of these covenants.

        (d)   It is the intention of the parties to restrict the activities of
the Employee under this paragraph 7 only to the extent necessary for the
protection of legitimate business interests of the Corporation, and the parties
specifically covenant and agree that should any of the provisions set forth
therein, under any set of circumstances not now foreseen by the parties, be
deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.

        8.    Work for Hire.    Any work prepared by the Employee within the
scope of this Agreement is deemed a work for hire under the United States
Copyright Act (Title 17 United States Code). Any work prepared by Employee that
relates to the Corporation's business, research or development, or results from
work performed for the Corporation by Employee, which is eligible for copyright
protection, shall be made a work for hire. If such work is deemed for any reason
not to be a work for hire, Employee assigns all right, title and interest in the
copyright of such work, and all extensions and renewals thereof, to the
Corporation, and agrees to provide all assistance requested by the Corporation
in the establishment, preservation and enforcement of its copyright in such
work, such assistance to be provided at the Corporation's expense, but without
any additional compensation to Employee

        9.    Documents.    Upon cessation of the Employee's employment with the
Corporation, for whatever reason, all documents, records (including without
limitation, customer records), notebooks, invoices, statements or
correspondence, including copies thereof, relating to the business of the
Corporation then in the Employee's possession, whether prepared by the Employee
or others, will be delivered to and left with the Corporation, and the Employee
agrees not to retain copies of the foregoing documents without the written
consent of the Corporation.

        10.    Remedies.    In the event of the breach by the Employee of any of
the terms of this Agreement, notwithstanding anything to the contrary contained
in this Agreement, the Corporation may terminate the employment of the Employee
in accordance with the provisions of paragraph 2 of this Agreement. It is
further agreed that any material breach of any term of this Agreement by the
Employee will result in immediate and irreparable injury to the Corporation and
will authorize recourse to injunction and/or specific performance as well as to
other legal or equitable remedies to which the Corporation may be entitled, and
that the enforcement of a remedy by way of injunction would not prevent the
Employee from earning a living, nor otherwise impose an undue hardship on the
Employee. In addition to any other remedies that it may have in law or equity,
the Corporation also may require an accounting and repayment of all profits,
compensation, remuneration or other benefits realized, directly or indirectly,
as a result of such breaches by the Employee or by a competitor's business
controlled, directly or indirectly, by the Employee. No remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy and each and every remedy given hereunder or now or hereafter
existing at law or in equity by statute or otherwise. The election of any one or
more remedies by the Corporation shall not constitute a waiver of the right to
pursue other available remedies. The Employee expressly agrees to pay all
reasonable costs and attorneys' fees incurred by the Corporation to enforce the
Employee's obligations under this Agreement.

        11.    Severability.    All agreements and covenants contained herein
are severable, and in the event any of them shall be held to be invalid by any
court of competent jurisdiction, this Agreement, subject to subparagraph
7(d) hereof, shall continue in full force and effect and shall be interpreted as
if such invalid agreements or covenants were not contained herein.

        12.    Waiver or Modification.    No waiver or modification of this
Agreement or of any covenant, condition or limitation herein shall be valid
unless in writing and duly executed by the party to be charged therewith, and no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration or litigation between the parties hereto arising
out of or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this paragraph
may not be waived except as herein set forth. Failure of the Corporation to
exercise or otherwise act with respect to any of its rights hereunder in the
event of a breach of any of the terms or conditions hereof by the Employee shall
not be construed as a waiver of such breach nor prevent the Corporation from
thereafter enforcing strict compliance with any and all of the terms and
conditions hereof.

        13.    Assignability.    The services to be performed by the Employee
hereunder are personal in nature and, therefore, the Employee shall not assign
the Employee's rights or delegate the Employee's obligations under this
Agreement, and any attempted or purported assignment or delegation not herein
permitted shall be null and void.

        14.    Successors.    Subject to the provisions of paragraph 13, this
Agreement shall be binding upon and shall inure to the benefit of the
Corporation and the Employee and their respective heirs, executors,
administrators, legal administrators, successors and assigns.

        15.    Notices.    Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered personally or mailed by certified or registered mail, return
receipt requested, if to the Corporation, to:

                        , President
THE DOE RUN RESOURCES CORPORATION,
d/b/a the DOE RUN COMPANY
1801 Park 270 Drive; Suite 300
St. Louis, Missouri 63146

and, if to the Employee, to:

Mr. James W. Grubbs


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

with a copy to:

William C. Zifchak, Esq.
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022

or to such other address as may be specified by either of the parties in the
manner provided under this paragraph 15.

        16.    Construction.    This Agreement shall be deemed for all purposes
to have been made in the State of Missouri and shall be governed by and
construed in accordance with the laws of the State of Missouri, notwithstanding
either the place of execution hereof, nor the performance of any acts in
connection herewith or hereunder in any other jurisdiction.

        17.    Venue.    The parties hereto agree that any suit filed arising
out of or in connection with this Agreement shall be brought only in the Federal
Court for the Eastern District of Missouri, unless said Court shall lack
jurisdiction, in which case such action shall be brought only in the Circuit
Court in the County of St. Louis, Missouri.

        18.    Disclosure of Existence of Agreement.    To preserve the
Corporation's rights under this Agreement, the Corporation may advise any third
party of the existence of this Agreement and its terms, and the Employee
specifically releases the Corporation from any liability for doing so.

        19.    Opportunity to Review.    The Employee hereby represents and
warrants that he has fully reviewed this Agreement with counsel he has selected,
that he understands the meaning and effect of each paragraph of this Agreement,
and that he enters into this Agreement with the intent to abide by its terms.

        The parties have executed this Agreement as of November 18, 2004.

    THE DOE RUN RESOURCES CORPORATION,
d/b/a THE DOE RUN COMPANY
 
 
("Corporation")
 
 
By:
/s/  MARV KAISER      

--------------------------------------------------------------------------------

Executive Vice, President
 
 
 
JAMES W. GRUBBS
 
 
 
/s/  JAMES W. GRUBBS      

--------------------------------------------------------------------------------

James W. Grubbs
 
 
 
("Employee")





QuickLinks


EMPLOYMENT AGREEMENT
